June 10, 2011 ADVANTEST CORPORATION Haruo Matsuno, Representative Director, President & CEO Stock Code Number: 6857, TSE first section Ticker Symbol: ATE, NYSE CONTACT: Hiroshi Nakamura Managing Executive Officer & Senior Vice President, Corporate Administration Group Phone: +81-(0)3-3214-7500 Antitrust Authorities Complete their Reviewson the Proposed Acquisition We refer to the press release “Acquisition of Shares of Verigy Ltd. (Whereby Verigy Ltd. is to Become a Wholly Owned Subsidiary of Advantest Corporation)” issued on March 28, 2011. The United States Department of Justice (the “DOJ”)has beeninvestigating the proposed acquisition of Verigy Ltd. (“Verigy”) by Advantest Corporation pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.On June 9, 2011 (U.S. time), the DOJ informed the parties that it closed its investigation.Given that the Korean and Taiwanese authorities have already unconditionally cleared the transaction, the antitrust reviews in respect of the proposed acquisition by Korean, Taiwanese and the U.S. authorities have all been completed. The scheme of arrangement will be effective upon the fulfillment of certain conditions, such as the approval of Verigy shareholders and the Singapore High Court as well as the registration of the court order with the Accounting and Corporate Regulatory Authority of Singapore.
